 518DECISIONSOF NATIONALLABOR RELATIONS BOARDNameplate Manufacturers of America,Inc.andDis-trict 65,DistributiveWorkers of America. Case29-CA-3505-April 25, 1975SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING ANDJENKINSOn January 29, 1975, Administrative Law Judge Eu-getie E. Dixon issued the attached Supplemental Deci-sion in this proceeding.' Thereafter, Respondent filedexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the exceptionsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommendations as set forth in the finalparagraph of his Supplemental Decision.ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, asamended, the National Labor RelationsBoard adopts as itsOrder therecommendations of theAdministrative Law Judge and hereby orders that Re-spondent,Nameplate Manufacturers of America, Inc.,Brooklyn,New York,itsofficers,agents,successors,and assigns,shall take the action set forth in the saidrecommendations:IThe Board's Decision and Order in this proceeding issued April 5, 1974(not reported in volumes of Board decisions).SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON,Administrative Law Judge: On Febru-ary 25, 1974, theBoard issued its Decisionand OrderagainstNameplate Manufacturers of America,Inc., requiring Re-spondent to makeAlicePadilla whole for loss of earningsresulting from her discharge by Respondenton July 30, 1973.A controversyhaving arisen over the amount of backpaydue the discnminatee,on November7, 1974,the RegionalDirector for Region 29 issued a backpay specification andnotice of hearing. Respondentduly filedan answer and thematter was heard in Brooklyn,New York,on December 9,1974.All parties were afforded full opportunity to participate, tocall, examine,and cross-examine witnesses,and to presentevidence. At the close of the hearing, the parties waived theright to submit briefs but presented oral arguments.Upon the entire record and from my observation of thewitnesses I make the following:FINDINGS AND CONCLUSIONSThe backpay specification covers a period from July 30,1973, when Padilla was discharged to April 29, 1974, whenshe was reinstatedby Respondent. Padilla's rate of pay withRespondent was alleged to be $80 per week. Thus for the 9weeks of the third quarter of 1973 herearningsfrom Re-spondent would have been $720 (9 weeks times $80); for thefourth quarter of 1973, $1,040 (13 weekstimes $80); for thefirst quarter of 1974, $1,040 (13 weeks at $80 a week); andthe 4 weeks of the second quarter of 1974, $320.The specification shows her interimearningsas being $340in the third quarter of 1973; $775 in the fourth quarter of1973;and no earningsin the first two quarters of 1974. Onthis basis she had an amount of $380 due from Respondentfor the third quarter of 1973; $265 for the fourth quarter of1973; $1,040 for the first quarter of 1974; and $320 for thesecond quarter of 1974 or a total of $2,005 due her.In its answer Respondent alleged that "the backpay periodshould end on or about December 15, 1973, when the Em-ployer unconditionally offered reemployment" to Padilla andfurther that it lacked information sufficient to form a beliefas toher "interimearnings, orher efforts to obtaininterimearnings."The evidence shows that after her discharge Padillasecured a job at Lerners (otherwise unidentified) and workedthere from August 27, 1973, until she was discharged Friday,November 30, 1973. On the following Monday she appliedfor unemployment compensation at the state labor depart-ment and was told to return in 2 weeks for her first check.At this timeshe was alsointerviewed by a different official(apparently in the employment division) where her two previ-ous jobs were discussed including why she was fired and thepending NLRB case.On her return to the employment office, according toPadilla's testimony, she signed for a check,' but then wastold that she "could not get unemployment" because of whatLerners had reported about her. Some 2 weeks later shelearned that she could appeal the adverse ruling but she nevertook any steps to do so. Nor did she ever go back to the stateoffice. Instead, according to her testimony, she felt she couldfind work on her own quicker. To this end she made three orfour efforts a week (or as often as she "couldimpose onsomeone" to watch her daughter) to find a job through pri-vate agencies and direct contact with different stores.Among the things she did, according to her testimony, wasto apply at the ChemicalBank.She passed all the tests andwas waitingfor assignment for a physical when she got a callfrom the Bank informing her that shewas beingrejectedbecause she had been given two bad references. According toher testimony she had given the Bank four references, two ofiOn cross she denied any recollection of having received a check fromthe State at this time or at any timeN217 NLRB No. 84 NAMEPLATE MANUFACTURERS OF AMERICA, INC.whom wereno longer inoperation. Respondent was one ofthe other two she gave.'In her effort to seek employment, according to Padilla'sfurther testimony, she also soughtreinstatementwith Re-spondent just before Christmas. Prisco, told her there wasnothingavailable.' In March the Union told her to try Re-spondentagain.'Again Prisco told her that there was noth-ing available but this time offered to help herget ajob else-where. According to his testimony he "told her they werehiring across the street, and if she wanted to try, she couldgo in there, she could probably get a job," that he did notreally know and she would have to try. Padilla did not try.According to Prisco's further testimony (confirmed byPadilla in hers) he also told her of a jobopening inFreeport.In this she was not interested because she had no way to getthere.In his further testimony Prisco described how in December1973 he received an inquiry from the state labor departmentas to whether work was available for Padilla. He informed thedepartment that work was available. Accordingly the depart-mentmailedto Padilla a form letter entitled "Notice of Possi-ble Rehire" stating "Your former employer listed below hasnotified this office that he has work available for you. Reportto him immediately concerning this employment. Failure toreport for this interview may result in disqualification of your2Respondent's president Vincent Pnsco denied having had any inquiryabout Padilla from other employers during the period in question3Prisco denied that Padilla made any application on December 19734 This suggestion apparently was the result of a favorable Board decisionin her case The Union had written Respondent saying that Padilla wouldbe reporting for work Tuesdaymorningon March 12, 1974519unemployment insuranceclaim." In her testimony Padillaclaimed that she never received the labor department's letter.ConclusionsOn this evidence I find that Padilla made adequate effortto seek employment and mitigate the loss of her wages. In theface of three or four job applications a week and her nearsuccess at the Chemical Bank, I do not deem her failure inMarch to follow Prisco's suggestion that she apply across thestreet as disqualifying her for backpay from that point, partic-ularly in view of the failure to show that a job was indeedavailable to her.I alsoam of the opinion and find that no valid offer ofreinstatement was made by Respondent through the stateagency to Padilla. Clearly, a form headed "Notice of PossibleRe-Hire" ,regardless what else it says is not an offer unequivo-cal, firm, and clear as the law requires.Lipman Bros, Inc.,et al.,164 NLRB 850, 853 (1967). Nor does the phrase "Haswork available"meetthe requirement of apprising the dis-criminatee that she is being offered reinstatement to her for-mer or substantially equivalent position.All- Tronics Inc.,175NLRB 644 (1969). The "available" work could be substan-tially differentin remuneration,duties, and benefits than theformer position.On the basis of the foregoing findings and the entire recordin the case I find that Alice Padilla is entitled as provided inthe specification to $2,005 in backpay with interest at 6 per-cent per annum as provided inIsis Plumbing & Heating Co.,138 NLRB 716 (1962). Appropriate deductions shall be madefrom theamount dueas required by law.